As we understand, the proposed bond issue is for a renewal or refund of bonds heretofore issued by Jefferson county and which mature April and May the 1st of the present year 1938. The proposed bonds being for a renewal or refund of existing bonds, the issuance of same does not have to be authorized by an election under section 222 of the Constitution, being expressly excepted therein; so the question is one of statutory authority.
The act of 1927, Gen.Acts 1927, p. 534, is self-styled: "The Municipal Bond Code." It also deals specifically, by article 3, with the issuance of county bonds. Section 35 of said act, p. 543, says: "The governing body of any county now having bonds outstanding may without an election issue bonds of the county for the purpose of refunding such bonds to an amount not exceeding the principal amount of the bonds to be so refunded." It is suggested that by use of the word "now," the act is retrospective and not prospective, and cannot authorize the renewal or refunding bonds except to take up bonds outstanding when the aforesaid act was passed. It appears, however, that section 35, above quoted, was amended by the act of 1931, Gen.Acts. 1931, pp. 428, 429, § 2, by adopting the language thereof but omitting the word "now" so as to render the amended provision prospective and to authorize the refunding bonds to take up outstanding ones, whether issued before or after the said enactment.
It is contended, however, that section 2 of the act of 1931, purporting to amend section 35 of the act of 1927, contains, at the end, the words, "and may also, without an election, issue bonds of the municipality from time to time for the purpose of refunding installments of not less than $1,000.00 becoming due on serial bonds heretofore issued and outstanding under the provisions of this Act," and confines the right to issue the refunding bonds only to take up bonds or installments on same issued before the act of 1931.
It is sufficient to say, as to this contention, and conceding that these words apply to county as well as municipal bonds, that they are confined to serial as distinguished from term bonds. "Serial bonds" have been expressly defined as being such bonds as are payable in installments in successive years, and are distinguishable from "term bonds." The bonds in question are term and not serial bonds. 57 C. J. 270.
The decree of the circuit court is affirmed.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.
                              On Rehearing.